Order filed, June 29, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00534-CR
                                 ____________

              EX PARTE KAMILAH A HAMILTON, Appellant



                    On Appeal from the 337th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1569096A


                                     ORDER

      The reporter’s record in this case was due June 22, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jill Hanby, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM